DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 filed 12/7/20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Saito (JP 6,398,965) in view of White et al (2013/0179281).
Re Claims 1, 8, 15: Saito discloses comprising: 
a management server (see [0029, 0030, 0130] disclose server);
a processor configured to (see [0042] CPU 201 central processing unit);
a first sales data processing apparatus having a network connection to the management server and comprising a first processor and a second sales data processing apparatus having a network connection to the management server and comprising a second processor (see [0025] computer program for first computer corresponding to registration device and second computer corresponding to settlement device);
register merchandise in a sales transaction; generate transaction registration information for the sales transaction, the transaction registration information being associated with a transaction identification code and including commodity information of the registered merchandise and transaction event information (see [0034] registration device 20 where registration information includes at least transaction number and item information of registered product); 
code reading device configured to read the code symbol, the second processor being configured to obtain the transaction registration information for the sales transaction by reading the code symbol output by the first sales data processing apparatus (see [0101] discloses how transaction numbers are on-dimensional bar coded where settlement device 30 reads the one-dimensional barcode, [0103] registration information is two-dimensionally barcoded and settlement device 30 reads the two-dimensional barcode, [0098] code on gift certificate read by scanner unit included in settlement device 30);
transmit the transaction registration information to a management server as generated (see [0034] discloses registration device 20 transmitting registration information and payment type information to settlement device 30 which inherently has a server, [0039] registration device 20 may transmit registration device and payment type information to payment device 30 via management device 10, wherein the management device 10 is a computer server as indicated in [0029]).
detect a failure of the sales data processing apparatus (in the Specification it discloses that the self-POS terminal has its own failure or some failure in the network in regards to detecting failure, specifically, in Saito, it discloses detecting a failure in the network due to it being incommunicable. In [0098], it is determined that the settlement apparatus 30 is incommunicable meaning communication is impossible due to it being offline or a disconnection to the network, therefore it is detecting an error or failure of the network, and it is also determining whether the information can be transmitted as if it is offline, it cannot be transmitted. When it is determined that it is offline or there is an error, information is printed on the gift certificate, which specifies the purchase data (registration information) of a certain transaction that is coded, one-dimensional or two-dimensional code, an example of a QR code is given);
However, Saito fails to disclose explicitly determining whether the generated transaction registration information can be transmitted via a network and outputting a code symbol encoding at least the transaction identification code of the sales transaction if the generated transaction registration information cannot be transmitted via the network after the failure has been detected (although Saito discloses transmitting transaction registration information via a network, it does not explicitly disclose doing this after detecting an error. [0034-0037, 0048, 0055, 0066] disclose transmitting registration information. Regarding outputting a code symbol, it does this on a gift certificate: see [0101] discloses how transaction numbers are on-dimensional bar coded, [0103] registration information is two-dimensionally barcoded, [0098] upon detecting network is offline, outputs QR code or one-dimensional or two-dimensional code with registration and transaction information on a gift certificate, and it is output by printing.). Meanwhile, White discloses: 
determine whether the generated transaction registration information can be transmitted via a network (see [0054] determine if POS is disconnected from network, [0061] determine whether a connection exists to the Internet and payment authority);
and output a code symbol encoding at least the transaction identification code of the sales transaction if the generated transaction registration information cannot be transmitted via the network after the failure has been detected (see [0026] transaction code can be alphanumeric, binary, or other type of code that relates to pending transaction, [0022] offline stand-in transaction codes, [0048] transmit offline stand-in transaction codes).
From the teaching of White, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Saito’s invention with White’s disclosure of determining whether or not transaction registration information can be transmitted via a network and outputting a code symbol after the failure has been detected in order “… for conducting offline transactions using mobile devices at a point of sale device… (see White Abstract).”
Re Claims 2, 10: Saito discloses wherein the processor is further configured to: read the code symbol and obtain the corresponding transaction registration information; and register the merchandise with the commodity information included in the obtained transaction registration information (see [0101] discloses how transaction numbers are on-dimensional bar coded where settlement device 30 reads the one-dimensional barcode, [0103] registration information is two-dimensionally barcoded and settlement device 30 reads the two-dimensional barcode, [0098] code on gift certificate read by scanner unit included in settlement device 30, [0100] read code information on gift certificate and read registration information of product).
Re Claim 3: Saito discloses wherein the corresponding transaction information is obtained from the management server (see [0031-0033] discloses transaction information file). 
Re Claims 4, 13-17: Saito discloses wherein the processor is further configured to: output the code symbol by displaying the code symbol on a display screen or by printing the code symbol on paper (see [0103] gift certificate printed with two-dimensional barcode, [0098] codes printed on gift certificate, [0123] barcode printed on discount ticket or merchandise voucher).
Re Claims 5, 18: Saito discloses wherein the code symbol is output as a two-dimensional code (see [0103] registration information is two-dimensionally barcoded).
Re Claims 6-7, 12, 19: Saito discloses wherein the processor is further configured to: display a plurality of output methods for outputting the code symbol; and receive an operation to select one output method from the plurality of output methods (see [0107] selection type of information concerning checkout processing, registration device 20 clears code information).
Re Claim 9: Saito discloses wherein the second processor is configured to: continue the sales transaction initiated by the first sales data processing apparatus based on the obtained transaction registration information (see [0067] and Fig. 9 receiving the registration information and then executing). 
Re Claim 11: Saito discloses wherein the code reading device is an optical scanner (see [0040-0041] scanner unit 204).
Re Claim 20: Saito discloses wherein the sales data processing apparatus is a self-service point-of-sale terminal (see [0035] self-POS register).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Meza (Large Scale Studies of Memory, Storage, and Network Failures in a Modern Data Center) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687